Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by A. C. Christensen (US 3342484).
Regarding Claim 1, Christensen teaches fitness system comprising:                a bar 45 having a first end, a second end, and a length (Refer to Fig. 1);                 a first vertical track 25 having a height, a width, and at least one first vertical track receptacle 38 for receiving the first end of the bar; and                  a second vertical track 26 having a height, a width, and at least one second vertical track receptacle 38  for receiving the second end of the bar (Refer to Col 2 Lines 15-17:” hese molding strips, in order to accommodate the anchor members of the present inven- tion, are removed and a pair of anchor members 25 and 26 are secured to the opposing surfaces of jambs 22 and 23 in the places which initially were occupied by the molding strips”..Lines 60-63:” A plurality of slot-apertures 38 are provided through the web portion of each of the anchor members at selected locations along the anchor member and comprise receptacle means for connecting the several exercising devices of the present invention to the anchor members.”);                   wherein the tracks 25,26 are attachable to opposite door jambs of a doorway (Refer to Fig. 1); and                 wherein when first end of the bar 45 is inserted into the first vertical track receptacle and the second end of the bar is inserted into the second vertical track receptacle, the bar is in a horizontal orientation (Refer to Fig. 1 Col 3 Lines 60-62:” The chinning bar is supported between the spaced apart pair of anchor members 25, 26 by inserting the end of shaft 50 into a selected one of slot-apertures 38.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited to prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784